Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 1, 2008 to April 31, 2008 CITYVIEW CORPORATION LIMITED SEC File No. 00028794 Level 9, 28 The Esplanade, Perth Western Australia 6000 (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F). Form 20-F þ Form 40 -F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CITYVIEW CORPORATION LIMITED (Registrant) Dated: May 23, 2008 (Signed by) P M SMYTH Chief Executive LIST OF AUSTRALIAN STOCK EXCHANGE (ASX) DOCUMENTS For the month of April 1, 2008 to April 30, 2008 CityView Board Changes Quarterly Report ASX: CVI NASD OTCBB: CTVWF FSE: C4Z ASX / MEDIA RELEASE April 22, 2008 CITYVIEW BOARD CHANGES CityView Corporation Limited (CityView) is pleased to announce the appointment of Mr Ian Egan as a director of CityView effective April 21, 2008. Mr Egan has worked in the mining industry for more than 35 years, holding senior management positions at BHP including Group General Manager BHP Titanium Minerals and General Manager Non Ferrous Metals BHP Minerals. Mr Egan has extensive operational and Board experience in relation to the development of new operations and the management of established operations. He is particularly experienced in the areas of financial and operational controls, joint ventures and mergers and acquisitions. Mr Egan is the Chairman of Fortitude Minerals Limited in which CityView holds an approximate 39.5% interest. Additionally he is a non-executive director of Kenmare Resources plc which is developing a major mineral sands project in Mozambique. CityView also announces the resignation of Mr Peter Smith as a Director in order to reduce his workload. The Board would like to thank Mr Smith for his contribution to CityView. Mark Smyth Chief Executive Officer REPORT FOR THE QUARTER ENDED 31 March 2008 SUMMARY FACT SHEET Company Details Principal Place of Business Level 9 and Registered Office: 28 The Esplanade Perth Western Australia 6000 Australia Telephone: (618) 9226 4788 Fax: (618) 9226 4799 E-Mail: info@cityviewcorp.com Internet: www.cityviewcorp.com CEO P. M. Smyth Directors: R.J.F. Brothers P. de Chazal I. R. Egan N. Hoexter Company Secretary P. Williams Advisory Board C.Maher B. de Boer D. Boote K. Sylvester L.Wale Auditor: BDO Kendalls ASX Symbol: CVI NASD Symbol: CTVWF FSE Symbol: C4Z Australian Share Registry: Computershare Investor Services Pty. Ltd. US Share Registry: Computershare Trust Company Inc Market Capitalisation at 31 March 2008 Shares on Issue 363,033,775 Options on issue 92,550,403 Fully Diluted Capital 455,584,178 Trading Volume AUS NASD/FSE TOTAL MONTH VOLUME VOLUME VOLUME January 2008 98,126,746 7,448,707 105,575,453 February 2008 104,079,222 1,491,074 105,570,296 March 2008 139,916,969 1,503,931 141,420,900 TOTAL Angola Petroleum During the Quarter CityViews technical team carried out an extensive data review of four offshore blocks, 6/06, 15/06, 17/06 and 18/06 in which CityView has been offered an interest. Having determined the timing and amount of development capital required, preparation of definitive finance documents are in progress. In addition CityView has taken an option over an oil refinery to be relocated to West Africa. Metals CityView completed the planned transfer of its working interest in the Longonjo and Ucua licence areas to Fortitude Minerals limited (Fortitude) for 15 million shares of Fortitude. CityView now owns 22,628,885 Fortitude shares (US$31,454,150 at US$1.39 per share) out of a total of 57,245,335 shares (39.5%) . The licences held by Fortitude are: Percentage held Area Cachoeiras de Binga 80 % 3,615 sq km Zenza Dondo 70 % 747 sq km Benguela 70 % 3,943,sq km Benguela South West 80 % 355 sq km Bentiabe 80 % 183 sq km Chipindo 60 % 1,433 sq km Ucua 70 % 1,369 sq km Longonjo Minerals 70 % 3,760 sq km Longonjo Diamonds 38 % 3,000 sq km 18,405 sq km Diamonds CityView was granted the right to acquire 100% of Canzar Resources plc (Canzar) interests in alluvial and kimberlitic diamond concessions at Luachisse, Nhefo and Alto Chicapa (Caufo): the purchase price to be determined on a fair value basis upon completion of diligence and an independent valuation. During this evaluation process, it was discovered that alluvial work at Luachisse and Nhefo was much further advanced than originally envisaged that alluvial production could commence by the end of 2008 provided that work would accelerated during the imminent dry season. Accordingly it was agreed between Endiama Angolan National Diamonds Company) and Canzar and CityView that development work Luachisse and Nhefo alluvial concessions be fast-tracked and the calculation of the alluvial fair value price payable at settlement be excluded from the purchase price. Corporate First Capital Management Limited, the manager of the First Global Resources Fund, agreed underwrite CityView shares to the value of US$100 million. CityView has appointed Mr A. Caplin to prepare a business plan and corporate governance review to produce analytical presentation material for international institutions to invest CityView. Finance Underwriting Facility US$100,000,000.00 Cash at Bank at 31 March 2008 Aus$1,394,061.00 Expenditure for the Quarter Aus$14,825,000.00 P M Smyth- Chief Executive Officer April 28, 2008 INFORMATION SUPPLIED TO AUSTRALIAN SECURITIES INVESTMENT COMMISSION (ASIC) For the month of April 1, 2008 to April 30, 2008 PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION
